Exhibit 10.2

LOCK-UP AGREEMENT

November 22, 2014

Ladies and Gentlemen:

The undersigned is an owner of shares of common stock, $0.001 par value per
share, of Sonic Foundry Inc., a Maryland corporation (the “Company”).

1. Lockup. The undersigned, agrees, for the benefit of the Company and for good
and valuable consideration, the receipt of which is hereby acknowledged, that,
during the period beginning on the date hereof and ending on the earlier of
November 22, 2016 or a “Change in Control” (as defined below) (the “Lockup
Period”), the undersigned will not, directly or indirectly, (i) offer, sell,
offer to sell, contract to sell, hedge, pledge, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or sell (or announce any offer, sale, offer of sale,
contract of sale, hedge, pledge, sale of any option or contract to purchase,
purchase of any option or contract of sale, grant of any option, right or
warrant to purchase or other sale or disposition), or otherwise transfer or
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future), any securities of the Company (the “Shares”), beneficially owned,
within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), by the undersigned as set forth on Schedule A or
(ii) enter into any swap or other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any Shares, whether any such swap or transaction described in
clause (i) or (ii) above is to be settled by delivery of any Shares (each of the
foregoing, a “Prohibited Sale”). For avoidance of doubt, this Letter Agreement
shall apply to only those Shares owned by the undersigned as set forth on
Schedule A. For purposes hereof, a Change in Control shall be deemed to occur if
(i) any “person” becomes a “beneficial” owner, “directly or indirectly”, of
stock of Sonic Foundry representing 50% or more of the total voting power of
Sonic Foundry’s then outstanding stock, without the written consent of the Board
of Directors of Sonic Foundry; or (ii) Sonic Foundry is acquired by another
entity through the purchase of substantially all of its assets, the purchase of
all of its outstanding voting securities or a combination thereof, or the
acquisition is without the written consent of the Board of Directors of Sonic
Foundry; or (iii) Sonic Foundry is merged with another entity, consolidated with
another entity or reorganized in a manner in which any “person” is or becomes a
“beneficial” owner, “directly or indirectly”, of stock of the surviving entity
representing 50% or more of the total voting power of the surviving entity’s
then outstanding stock, or the merger, consolidation or reorganization is
without the written consent of the Board of Directors of Sonic Foundry.

2. Permitted Transfers. Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Shares: (i) as a bona fide gift
or gifts, provided that prior to such transfer the donee or donees thereof agree
in writing to be bound by the restrictions set forth herein, (ii) to any trust,
partnership, corporation or other entity formed for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that prior to such transfer a duly authorized officer, representative or trustee
of such transferee agrees in writing to be bound by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) to non-profit organizations qualified as charitable
organizations under Section 501(c)(3) of the Internal Revenue Code of 1986, as
amended, provided that prior to such transfer a duly authorized officer,
representative or trustee of such organization agrees in writing to be bound by
the restrictions set forth herein or (iv) if such transfer occurs by operation
of law, such as rules of descent and distribution, statutes governing the
effects of a merger or a qualified domestic order, provided that prior to such
transfer the transferee executes an agreement stating that the transferee is
receiving and holding Shares subject to the provisions of this Letter Agreement.
For purposes hereof, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin. In addition, the
foregoing shall not prohibit privately negotiated transactions, provided the
transferees agree, in writing, to be bound to the terms of this Letter Agreement
for the balance of the Lockup Period.

3. Lockup Legend. Any Shares of the undersigned shall contain a restrictive
“lock-up” legend governed by the terms of this Letter Agreement.



--------------------------------------------------------------------------------

4. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the Wisconsin.

5. Miscellaneous. This Letter Agreement will become a binding agreement among
the undersigned as of the date hereof. This Letter Agreement (and the agreements
reflected herein) may be terminated by the mutual agreement of the Company and
the undersigned, and if not sooner terminated, will terminate upon the
expiration date of the Lockup Period. This Letter Agreement may be duly executed
by facsimile and in any number of counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to constitute one and the
same instrument. Signature pages from separate identical counterparts may be
combined with the same effect as if the parties signing such signature page had
signed the same counterpart. This Letter Agreement may be modified or waived
only by a separate writing signed by each of the parties hereto expressly so
modifying or waiving such agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

    Very truly yours,

 

    [Name]

 

    Accepted and Agreed to:     Sonic Foundry, Inc.

 

    Name: Gary Weis     Title: Chief Executive Officer

Schedule A

 

Certificate Number

   Shares of Common Stock  

[—]

     [—]   

[—]

     [—]   

[—]

     [—]      

 

 

 

Total Shares

     [—]      

 

 

 